Deen, Presiding Judge,
concurring specially.
While concurring fully in Divisions 2 and 3 of the majority opinion, I cannot concur with all that is said in Division 1.
Initially, it must be noted that Floyd appeals from the denial of his motion to dismiss the indictment, and not from any unsuccessful attempt to suppress evidence. This court’s review should be narrowly limited to that issue, rather than branching off on to a suppression of evidence issue.
In this case, Floyd’s motion to dismiss essentially had two factual predicates, i.e., (1) that the prosecutor had demanded materials from Floyd’s attorney, and (2) that the demand was coercive. Review of the record, however, fails to bear out either fact. Floyd’s wife had previously served as his attorney in some civil actions, but at the time of the prosecutor’s request for the materials, not only was she no longer his attorney, she was well on her way to no longer being his wife. Concerning any contention that Floyd’s wife was coerced into surrendering the materials, it appears from the record that Floyd’s estranged wife actually was willing to cooperate with the prosecutor.
There was no “instinct with coercion” in this case. The trial court properly denied the motion to dismiss, and Floyd’s conviction should be affirmed.